COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE:  SAUL ROMERO,


                         Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-09-00099-CV
AN ORIGINAL PROCEEDING

IN MANDAMUS

MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
 
	Relator has filed a pro se petition for writ of mandamus requesting that this Court order the
El Paso County District Clerk to file his "Notice to Sue Plaintiff's State Constitutional Claim for
Wrongful Imprisonment and for Damages."
 This Court does not have the authority to issue a writ of mandamus against a private party.
See Tex.Gov't Code Ann. § 22.221(a) (Vernon 2004). Therefore, mandamus relief is denied.

						GUADALUPE RIVERA, Justice

May 27, 2009

Before Chew, C.J., McClure, and Rivera, JJ.